DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 31, 2022 has been entered.  Claims 1 – 16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed February 28, 2022.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments that the amendments to claims 1, 9 and 16 satisfy the subject matter eligibility requirements under 35 U.S.C. 101 because the amended claims are integrated into a practical application of computer technology, in order for an invention to be considered patent eligible because it improves upon conventional functioning of a computer, or upon conventional technology or technological processes, the judicial exception alone cannot provide the improvement.  Also, in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology.  Furthermore, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  Merely adding generic computer components to perform the method is not sufficient.  Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  In claim 1, the method for constructing an artificial intelligence includes limitations that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore fall within the “Mental Processes” grouping of abstract ideas.  The only additional element in claim 1 is “wherein the method is performed by at least one processor”.  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and therefore does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In claim 9, the apparatus for constructing an artificial intelligence includes limitations that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore fall within the “Mental Processes” grouping of abstract ideas.  The only additional elements in claim 9 are “at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations”.  The processor and memory are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, and therefore do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In claim 16, the computer-readable storage medium includes limitations that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore fall within the “Mental Processes” grouping of abstract ideas.  The only additional element in claim 16 is “a non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations”.  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and therefore does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In response to applicant's arguments that Sazbon et al. ("Advanced Vocal Web Browser") does not disclose the new limitations “determine whether the user sentence is matched with the operation description templates” and “in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the user sentence” of the amended claims 1, 9 and 16, Sazbon et al. discloses:
determine whether the user sentence is matched with the operation description templates (Abstract, lines 11-19, “The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a vocally manner. To reach this goal the system implements Content Extraction (CE) algorithms over web content in order to analyze, classify and return relevant parts of web pages to the user.”; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal and after a long research, we decided to use a Document Object Model (DOM) approach. The DOM defines a standard for accessing documents like HTML and XML. It provides an Application Programming Interface (API) which defines the objects and properties of all document elements, and the methods (interface) to access them."; The Document Object Model reads on the operation description templates, and the content description algorithms returning relevant parts of the web pages to the user in response to vocal commands from the user demonstrates that the user input has been matched to objects, properties, or methods to access them provided by the Document Object Model, which reads on determining whether the user sentence is matched with the operation description templates.);
in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the user sentence (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website."; The navigation menu which allows the user to interact with the website reads on the preset interface, and the system responding by executing the user requested action reads on the interface performing an operation described by the operation template matched with the user sentence.).
Therefore, Sazbon et al. discloses all limitations of claims 1, 9 and 16, and the rejections under 35 U.S.C. 102(a)(1) are maintained.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it repeats information given in the title and is not in narrative form.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0040, lines 4-5, “the operation description templates {opening, Baijiahao, Silicon Valley Insight.” should be preceded by information citing it as the resulting operation description template.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “acquiring a plurality of content description documents respectively corresponding to a plurality of pieces of content and a hierarchical relationship between content categories provided by a content supplier, each content description document comprising: a content attribute defined in a preset format; for each content description document: analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice; binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice; and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the constructed operation description templates corresponding to the plurality of content description documents and the preset interfaces bound to the operation description templates, wherein the constructed artificial intelligent application is executed to: acquire a user sentence entered by voice; determine whether the user sentence is matched with the operation description templates; in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the user sentence; and execute the operation described by the operation template matched with the user sentence through the preset interface”.
	The limitation of “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “wherein the method is performed by at least one processor”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “acquiring” in the context of this claim encompasses a person reading a piece of content and writing a description of the content.
The limitation of “analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “analyzing” in the context of this claim encompasses a person reading a content description document, determining the content attributes, and writing a description of operations that can retrieve the content.
The limitation of “binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “binding” in the context of this claim encompasses a person reading an operation description template and determining how to program an interface to perform the described operation by a voice-controlled information retrieval system.
The limitation of “constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation description template, wherein the constructed artificial intelligent application is executed to: acquire a user sentence entered by voice; determine whether the user sentence is matched with the operation description templates; in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the use sentence; and execute the operation described by the operation template matched with the user sentence through the preset interface”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “constructing” in the context of this claim encompasses a person writing a program for a voice-controlled information retrieval system to retrieve content.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – “wherein the method is performed by at least one processor”.  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation “wherein the content attribute comprises: a storage address of the piece of content, updating time of the piece of content, a content category of the piece of content, and an author of the piece of content”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation of claim 2 does not preclude the steps of claim 1 from practically being performed in the mind.  For example, a person using the method of claim 1 to write a program for a voice-controlled information retrieval system to retrieve content could include content attributes of storage address, updating time, category, and author in the information retrieval method.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 3 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 4 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range and from a specified category, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 5 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range and with a specified content attribute, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 6 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 7 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range and from a specified category, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 8 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range and with a specified content attribute, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “acquiring a plurality of content description documents respectively corresponding to a plurality of pieces of content and a hierarchical relationship between content categories provided by a content supplier, each content description document comprising: a content attribute defined in a preset format; for each content description document: analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice; binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice; and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the constructed operation description templates corresponding to the plurality of content description documents and the preset interfaces bound to the operation description templates, wherein the constructed artificial intelligent application is executed to: acquire a user sentence entered by voice; determine whether the user sentence is matched with the operation description templates; in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the user sentence; and execute the operation described by the operation template matched with the user sentence through the preset interface”.
	The limitation of “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “acquiring” in the context of this claim encompasses a person reading a piece of content and writing a description of the content.
The limitation of “analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “analyzing” in the context of this claim encompasses a person reading a content description document, determining the content attributes, and writing a description of operations that can retrieve the content.
The limitation of “binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “binding” in the context of this claim encompasses a person reading an operation description template and determining how to program an interface to perform the described operation by a voice-controlled information retrieval system.
The limitation of “constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation description template, wherein the constructed artificial intelligent application is executed to: acquire a user sentence entered by voice; determine whether the user sentence is matched with the operation description templates; in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the use sentence; and execute the operation described by the operation template matched with the user sentence through the preset interface”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “constructing” in the context of this claim encompasses a person writing a program for a voice-controlled information retrieval system to retrieve content.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional element – “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations”.  The processor and memory are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 10 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and a content category, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 11 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range and from a specified category, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 12 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range and with a specified content attribute, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 13 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and a content category of the content categories, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 14 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range and from a specified category, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 15 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range and with a specified content attribute, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “acquiring a plurality of content description documents respectively corresponding to a plurality of pieces of content and a hierarchical relationship between content categories provided by a content supplier, each content description document comprising: a content attribute defined in a preset format; for each content description document: analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice; binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice; and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the constructed operation description templates corresponding to the plurality of content description documents and the preset interfaces bound to the operation description templates, wherein the constructed artificial intelligent application is executed to: acquire a user sentence entered by voice; determine whether the user sentence is matched with the operation description templates; in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the user sentence; and execute the operation described by the operation template matched with the user sentence through the preset interface”.
	The limitation of “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “acquiring” in the context of this claim encompasses a person reading a piece of content and writing a description of the content.
The limitation of “analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “analyzing” in the context of this claim encompasses a person reading a content description document, determining the content attributes, and writing a description of operations that can retrieve the content.
The limitation of “binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “binding” in the context of this claim encompasses a person reading an operation description template and determining how to program an interface to perform the described operation by a voice-controlled information retrieval system.
The limitation of “constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation description template, wherein the constructed artificial intelligent application is executed to: acquire a user sentence entered by voice; determine whether the user sentence is matched with the operation description templates; in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the use sentence; and execute the operation described by the operation template matched with the user sentence through the preset interface”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “constructing” in the context of this claim encompasses a person writing a program for a voice-controlled information retrieval system to retrieve content.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional element – “a non-transitory computer-readable storage medium storing a computer program” and “one or more processors”.  The processor and storage medium are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory computer-readable storage medium storing a computer program” and “one or more processors” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sazbon et al. ("Advanced Vocal Web Browser"), hereinafter Sazbon.
Regarding claim 1, Sazbon teaches a method for constructing an artificial intelligence application (Abstract, lines 8 -11, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only.”), comprising:
acquiring a plurality of content description documents respectively corresponding to a plurality of pieces of content and a hierarchical relationship between content categories provided by a content supplier, each content description document comprising: a content attribute defined in a preset format (Section II, lines 26-32, "The content extractor is the core element of the system. Based on efficient CE algorithms and powerful heuristics, its role is to parse, analyze and extract relevant parts of the HTML pages retrieved by the HTTP client. It builds a map of all the different elements contained in the web page (menu, sub-menu, categories, items, forms, banners…) and transforms them into logical objects (trees, array…) for processing."; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal and after a long research, we decided to use a Document Object Model (DOM) approach. The DOM defines a standard for accessing documents like HTML and XML. It provides an Application Programming Interface (API) which defines the objects and properties of all document elements, and the methods (interface) to access them.");
for each content description document: analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice (Section IV, lines 1-5, "One of the main CE algorithms we developed uses the XPath language. XPath is a query language for selecting nodes from an XML or HTML document. It is based on the DOM, and provides the ability to navigate around the tree, selecting nodes by a variety of criteria."; Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the constructed operation description templates corresponding to the plurality of content description documents and the preset interfaces bound to the operation description templates (Abstract, lines 8-19, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only. The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a vocally manner. To reach this goal the system implements Content Extraction (CE) algorithms over web content in order to analyze, classify and return relevant parts of web pages to the user.");
wherein the constructed artificial intelligent application is executed to:
acquire a user sentence entered by voice (Abstract, lines 11-13, “The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user”);
determine whether the user sentence is matched with the operation description templates (Abstract, lines 11-19, “The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a vocally manner. To reach this goal the system implements Content Extraction (CE) algorithms over web content in order to analyze, classify and return relevant parts of web pages to the user.”; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal and after a long research, we decided to use a Document Object Model (DOM) approach. The DOM defines a standard for accessing documents like HTML and XML. It provides an Application Programming Interface (API) which defines the objects and properties of all document elements, and the methods (interface) to access them."; The Document Object Model reads on the operation description templates, and the content description algorithms returning relevant parts of the web pages to the user in response to vocal commands from the user demonstrates that the user input has been matched to objects, properties, or methods to access them provided by the Document Object Model, which reads on determining whether the user sentence is matched with the operation description templates.);
in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the user sentence (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website."; The navigation menu which allows the user to interact with the website reads on the preset interface, and the system responding by executing the user requested action reads on the interface performing an operation described by the operation template matched with the user sentence.).
and execute the operation described by the operation template matched with the user sentence through the preset interface (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website."; Executing the user requested action reads on executing the operation described by the operation template matched with the user sentence through the preset interface.),
wherein the method is performed by at least one processor (Section II, lines 1-3, “The system works in a Client/Server Architecture, meaning that all the application resides on the web server and the client uses the vocal interface to interact with it.”).
Regarding claim 9, Sazbon teaches an apparatus for constructing an artificial intelligence application, comprising: at least one processor (Section II, lines 1-3, “The system works in a Client/Server Architecture, meaning that all the application resides on the web server and the client uses the vocal interface to interact with it.”);
and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Abstract, lines 8 -11, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only.”), the operations comprising:
acquiring a plurality of content description documents respectively corresponding to a plurality of pieces of content and a hierarchical relationship between content categories provided by a content supplier, each content description document comprising: a content attribute defined in a preset format (Section II, lines 26-32, "The content extractor is the core element of the system. Based on efficient CE algorithms and powerful heuristics, its role is to parse, analyze and extract relevant parts of the HTML pages retrieved by the HTTP client. It builds a map of all the different elements contained in the web page (menu, sub-menu, categories, items, forms, banners…) and transforms them into logical objects (trees, array…) for processing."; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal and after a long research, we decided to use a Document Object Model (DOM) approach. The DOM defines a standard for accessing documents like HTML and XML. It provides an Application Programming Interface (API) which defines the objects and properties of all document elements, and the methods (interface) to access them.");
for each content description document: analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice (Section IV, lines 1-5, "One of the main CE algorithms we developed uses the XPath language. XPath is a query language for selecting nodes from an XML or HTML document. It is based on the DOM, and provides the ability to navigate around the tree, selecting nodes by a variety of criteria."; Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the constructed operation description templates corresponding to the plurality of content description documents and the preset interfaces bound to the operation description templates (Abstract, lines 8-19, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only. The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a vocally manner. To reach this goal the system implements Content Extraction (CE) algorithms over web content in order to analyze, classify and return relevant parts of web pages to the user.");
wherein the constructed artificial intelligent application is executed to:
acquire a user sentence entered by voice (Abstract, lines 11-13, “The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user”);
determine whether the user sentence is matched with the operation description templates (Abstract, lines 11-19, “The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a vocally manner. To reach this goal the system implements Content Extraction (CE) algorithms over web content in order to analyze, classify and return relevant parts of web pages to the user.”; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal and after a long research, we decided to use a Document Object Model (DOM) approach. The DOM defines a standard for accessing documents like HTML and XML. It provides an Application Programming Interface (API) which defines the objects and properties of all document elements, and the methods (interface) to access them."; The Document Object Model reads on the operation description templates, and the content description algorithms returning relevant parts of the web pages to the user in response to vocal commands from the user demonstrates that the user input has been matched to objects, properties, or methods to access them provided by the Document Object Model, which reads on determining whether the user sentence is matched with the operation description templates.);
in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the user sentence (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website."; The navigation menu which allows the user to interact with the website reads on the preset interface, and the system responding by executing the user requested action reads on the interface performing an operation described by the operation template matched with the user sentence.).
and execute the operation described by the operation template matched with the user sentence through the preset interface (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website."; Executing the user requested action reads on executing the operation described by the operation template matched with the user sentence through the preset interface.). 
Regarding claim 16, Sazbon teaches a non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors (Section II, lines 1-3, “The system works in a Client/Server Architecture, meaning that all the application resides on the web server and the client uses the vocal interface to interact with it.”), causes the one or more processors to perform operations (Abstract, lines 8 -11, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only.”), the operations comprising:
acquiring a plurality of content description documents respectively corresponding to a plurality of pieces of content and a hierarchical relationship between content categories provided by a content supplier, each content description document comprising: a content attribute defined in a preset format (Section II, lines 26-32, "The content extractor is the core element of the system. Based on efficient CE algorithms and powerful heuristics, its role is to parse, analyze and extract relevant parts of the HTML pages retrieved by the HTTP client. It builds a map of all the different elements contained in the web page (menu, sub-menu, categories, items, forms, banners…) and transforms them into logical objects (trees, array…) for processing."; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal and after a long research, we decided to use a Document Object Model (DOM) approach. The DOM defines a standard for accessing documents like HTML and XML. It provides an Application Programming Interface (API) which defines the objects and properties of all document elements, and the methods (interface) to access them.");
for each content description document: analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice (Section IV, lines 1-5, "One of the main CE algorithms we developed uses the XPath language. XPath is a query language for selecting nodes from an XML or HTML document. It is based on the DOM, and provides the ability to navigate around the tree, selecting nodes by a variety of criteria."; Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the constructed operation description templates corresponding to the plurality of content description documents and the preset interfaces bound to the operation description templates (Abstract, lines 8-19, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only. The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a vocally manner. To reach this goal the system implements Content Extraction (CE) algorithms over web content in order to analyze, classify and return relevant parts of web pages to the user.");
wherein the constructed artificial intelligent application is executed to:
acquire a user sentence entered by voice (Abstract, lines 11-13, “The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user”);
determine whether the user sentence is matched with the operation description templates (Abstract, lines 11-19, “The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a vocally manner. To reach this goal the system implements Content Extraction (CE) algorithms over web content in order to analyze, classify and return relevant parts of web pages to the user.”; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal and after a long research, we decided to use a Document Object Model (DOM) approach. The DOM defines a standard for accessing documents like HTML and XML. It provides an Application Programming Interface (API) which defines the objects and properties of all document elements, and the methods (interface) to access them."; The Document Object Model reads on the operation description templates, and the content description algorithms returning relevant parts of the web pages to the user in response to vocal commands from the user demonstrates that the user input has been matched to objects, properties, or methods to access them provided by the Document Object Model, which reads on determining whether the user sentence is matched with the operation description templates.);
in response to the user sentence being matched with an operation description template, invoke a preset interface bound to an operation type of an operation described by the operation template matched with the user sentence (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website."; The navigation menu which allows the user to interact with the website reads on the preset interface, and the system responding by executing the user requested action reads on the interface performing an operation described by the operation template matched with the user sentence.).
and execute the operation described by the operation template matched with the user sentence through the preset interface (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website."; Executing the user requested action reads on executing the operation described by the operation template matched with the user sentence through the preset interface.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sazbon in view of Rougier (US Patent Application Publication No. 2017/0139939).  Sazbon discloses the method according to claim 1, but does not specifically disclose wherein the content attribute comprises: a storage address of the piece of content, updating time of the piece of content, a content category of the piece of content, and an author of the piece of content.
Rougier teaches a method wherein a content attribute comprises:
a storage address of the piece of content (Paragraph 0131, lines 4-8, "Toward this end, in a step 501 (see FIG. 5) contents in the form of URL addresses are retrieved to the server 102 by sources of contents associated with the key words entered by the curator user 101 (in step 301)."),
updating time of the piece of content (Paragraph 0064, lines 1-3, "In the rest of this description, content is defined as a page of data of web page type, typically containing texts, images, updating time stamps, associated keywords, etc."),
a content category of the piece of content (Paragraph 0171, lines 2-5, "In other words, once the content has been categorized, it is posted in a dedicated part of the site in its category with its ranking in regard to the other contents in this section."),
and an author of the piece of content (Paragraph 0063, lines 8-12, "The essence of a document designates here that data which is particularly relevant for characterizing that document: for example, title and subtitles or section headings, key words, author, date, photo, most frequently used words, etc.").
Rougier teaches the use of content attributes for internet content to provide an interface for users to access internet content based on the attributes (Paragraph 0005, lines 1-8, "Every day, millions of new internet pages are published, regarding countless subjects. The reading of all these pages is naturally impossible for a human reader who is interested in a given particular subject, covered directly or indirectly by certain of the new pages published, by means of text, photos, tables, etc. The need for content curation, that is, an intelligent data compilation interface between the web and the readers, is therefore obvious.").
Sazbon and Rougier are both considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to incorporate the teachings of Rougier and use the content attributes of storage address, updating time, category, and author when retrieving information.  Doing so would allow for an interface for users to access content based on these content attributes.
Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sazbon in view of Rougier as applied to claim 2 above, and further in view of Bhaya et al. (US Patent No. 10,924,376), hereinafter Bhaya, and Miyamoto et al. (US Patent Application Publication No. 2013/0055156), hereinafter Miyamoto.
Regarding claim 3, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
and a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and open an article from a specific content supplier in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 4, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content category (Column 22, lines 26-31, "The candidate content items may include metadata indicative of the subject matter of the candidate content items, in which case the content selector component 118 may process the metadata to determine whether the subject matter of the candidate content item corresponds to the input audio signal."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and from a specific content category over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and open an article from a specific content supplier and from a specific content category in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 5, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content attribute (Column 7, line 63 - column 8, line 1, "Content data 130 can include, for example, content campaign information, content groups, content selection criteria, content item objects or other information provided by a content provider 106 or obtained or determined by the data processing system to facilitate content selection."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and with a specific content attribute over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and open an article from a specific content supplier and with a specific content attribute in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 6, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
and a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and play an article from a specific content supplier in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-purpose information processing terminal capable of, in addition to displaying electronic newspapers, viewing Web pages, viewing electronic books, sending and receiving e-mail, playing audio, taking photographs, and the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Regarding claim 7, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content category (Column 22, lines 26-31, "The candidate content items may include metadata indicative of the subject matter of the candidate content items, in which case the content selector component 118 may process the metadata to determine whether the subject matter of the candidate content item corresponds to the input audio signal."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and from a specific content category over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and play an article from a specific content supplier and from a specific content category in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-purpose information processing terminal capable of, in addition to displaying electronic newspapers, viewing Web pages, viewing electronic books, sending and receiving e-mail, playing audio, taking photographs, and the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Regarding claim 8, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content attribute (Column 7, line 63 - column 8, line 1, "Content data 130 can include, for example, content campaign information, content groups, content selection criteria, content item objects or other information provided by a content provider 106 or obtained or determined by the data processing system to facilitate content selection."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and with a specific content attribute over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and play an article from a specific content supplier and with a specific content attribute in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-purpose information processing terminal capable of, in addition to displaying electronic newspapers, viewing Web pages, viewing electronic books, sending and receiving e-mail, playing audio, taking photographs, and the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sazbon in view of Bhaya and Miyamoto.
Regarding claim 10, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:
wherein in response to determining that the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
and a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and open an article from a specific content supplier in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 11, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and a content category, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and a content category (Column 22, lines 26-31, "The candidate content items may include metadata indicative of the subject matter of the candidate content items, in which case the content selector component 118 may process the metadata to determine whether the subject matter of the candidate content item corresponds to the input audio signal."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and from a specific content category over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and open an article from a specific content supplier and from a specific content category in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 12, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content attribute (Column 7, line 63 - column 8, line 1, "Content data 130 can include, for example, content campaign information, content groups, content selection criteria, content item objects or other information provided by a content provider 106 or obtained or determined by the data processing system to facilitate content selection."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and with a specific content attribute over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and open an article from a specific content supplier and with a specific content attribute in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 13, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
and a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and play an article from a specific content supplier in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-purpose information processing terminal capable of, in addition to displaying electronic newspapers, viewing Web pages, viewing electronic books, sending and receiving e-mail, playing audio, taking photographs, and the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Regarding claim 14, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and a content category of the content categories, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and a content category of the content categories (Column 22, lines 26-31, "The candidate content items may include metadata indicative of the subject matter of the candidate content items, in which case the content selector component 118 may process the metadata to determine whether the subject matter of the candidate content item corresponds to the input audio signal."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and from a specific content category over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and play an article from a specific content supplier and from a specific content category in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-purpose information processing terminal capable of, in addition to displaying electronic newspapers, viewing Web pages, viewing electronic books, sending and receiving e-mail, playing audio, taking photographs, and the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Regarding claim 15, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content attribute (Column 7, line 63 - column 8, line 1, "Content data 130 can include, for example, content campaign information, content groups, content selection criteria, content item objects or other information provided by a content provider 106 or obtained or determined by the data processing system to facilitate content selection."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and with a specific content attribute over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and play an article from a specific content supplier and with a specific content attribute in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-purpose information processing terminal capable of, in addition to displaying electronic newspapers, viewing Web pages, viewing electronic books, sending and receiving e-mail, playing audio, taking photographs, and the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657